DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendment
The amendment of 01/20/2022 has been entered.
Disposition of claims: 
Claims 1-18, 22, 24-27, 29, 38-39, and 41 have been cancelled.
Claims 19-21, 23, 28, 30-37, and 40 are pending 
Claims 19 and 40 have been amended.
The amendments of claims 19 have overcome the objection of claim 19 set forth in the last Office Action. The objection has been withdrawn.
The cancellation of claims 38-39 and amendments of claim 40 have overcome the rejections of claims 38-41 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 19 have overcome: 
the rejections of claims 19-21, 23, 28-38, and 40 under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm), and 
the rejections of claims 19-21, 23, 28-38, and 40 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2015/0102734, machine translated English document is referred to in this Office Action, hereafter Lee) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 16 through the first paragraph of page 18 of the reply filed 01/20/2022 regarding the rejections of claims 19, 21, 23, 28, 30-32, 34-36, and 38-41 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro) set forth in the Office Action of 10/25/2022 have been considered. 
Applicant argues that Montenegro does not disclose such groups (i.e. phenyl-substituted dibenzofuran or dibenzothiophene).
The rejections over Montenegro have been revised in this office action. The Examiner selected Compound 3y of Montenegro (the last row on page 99) as the closest prior art in the revised rejections. The Compound 3y of Montenegro is modified similarly as done in the Compound 3ao of the previous Office Action; that is, the substituent of the dibenzofuran part of the compound is modified. The following responses refer to Compound 3y of Montenegro.
In response to Applicant’s arguments above, the Examiner does not agree.
Montenegro discloses Compound 3y (page 99), wherein dibenzofuranyl group corresponds to the substituent at the Ar2 of formula (1) of Montenegro. 
Montenegro teaches that the Ar2 group can be a dibenzofuran group which can be further substituted by R5 (page 3, lines 6-8), wherein R5 can be an aromatic ring system having 6 to 60 C atoms (page 4, lines 10-11). Montenegro exemplifies benzene as the aromatic ring system having 6 to 60 C atoms (page 5, lines 12-13 and lines 25-27). Thus, Montenegro teaches benzene substitution to the dibenzofuran group of Compound 3y, which reads on all the features of the claimed compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Applicant does not agree that there is close structural similarity between dibenzofuran and phenyl-substituted dibenzofuran as pointing Office Action at paragraph 91.
Respectfully, the Examiner does not agree.
The arguments in the paragraph 91 of the last Office Action of 10/25/21 describe the similarity in the characteristics between position isomers, not the similarly between unsubstituted-dibenzofuran and phenyl-dibenzofuran (i.e. unsubstituted-dibenzofuran and phenyl-dibenzofuran are not position isomers with each other). As outlined in the paragraphs 89-92, all the position isomers include a phenyl group, wherein the phenyl group is substituted to the different substitution positions of the dibenzofuran. The only difference between the positions isomers is the substitution positions of the phenyl group.
As outlined above, Montenegro teaches substitution of benzene to the dibenzofuran group of Compound 3y of Montenegro. The modification of the Compound 3y of Montenegro is conducted simply by substituting a hydrogen atom of the dibenzofuranyl structure of the Compound 3y of Montenegro with a phenyl group based on the rationales MPEP 2143(I)(B) and (E) (see the details in paragraphs 87-89 of the Office Action).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Examiner’s rejection is a result of an impermissible degree of hindsight and multiple selection and modifications would need to be made.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Montenegro teaches that the Ar2 group of the formula (1) of Montenegro can be a dibenzofuran group which can be further substituted by R5 (page 3, lines 6-8), wherein R5 can be an aromatic ring system having 6 to 60 C atoms (page 4, lines 10-11). Montenegro exemplifies benzene as the aromatic ring system having 6 to 60 C atoms (page 5, lines 12-13 and lines 25-27). Thus, the benzene (or phenyl substituent group) is one of finite number of exemplified substituents (page 5, lines 12-13 and lines 25-27). See some example compounds including at least one benzene substituent at various positions of the compounds of Montenegro (pages 36-51 of Montenegro).

    PNG
    media_image1.png
    416
    662
    media_image1.png
    Greyscale

    Thus, it would have been obvious to modify Compound 3y of Montenegro by substituting a phenyl group at the dibenzofuran group of the compound (see the details of the rationales of the rejections on paragraphs 87-92 of the last Office Action).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that unexpected results as can be seen from the compounds HTM5 and HTM6. HTM5 and HTM6 show an improvement compared to state of the art compounds HTMV2 and HTMV3, see Table 2, page 117 of the instant specification, which have unsubstituted dibenzofuran or dibenzothiophene.
Applicant’s argument is not found to be persuasive for at least the following reasons.
HTM5 has a phenyl group substituted to the position 3 of dibenzofuran unit of HTMV2. HTM6 has a phenyl group substituted to the position 3 of dibenzothiophene unit of HTMV3 as seen in the instant specification (Table 3). Data in Table 2 compares LT80 (lifetime until initial luminance to 80%) of organic light emitting devices (OLEDs) comprising the inventive compounds and comparative compounds. For example, to compare compounds having dibenzofuran moiety, the device HTM5 has LT80 of 150 h while the device HTMV2 has 120 h. 
The following figure and table are extracted from the contents of the Tables 2 and 3 of the instant specification (pages 117-121).

    PNG
    media_image2.png
    238
    907
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    497
    media_image3.png
    Greyscale

First, Applicant argues that the device comprising HTM5 or HTM6 shows an improvement compared to the device comprising the prior art material HTMV2 or HTMV3. The data shows that the inventive device provides an improvement of longer lifetime (LT80 value), but the device does not provide any improvement on the external quantum efficiency (EQE). The inventive device HTM5 and HTM6 provide lower EQE than the comparative devices HTMV2 and HTMV3. It is unclear whether the improvement is both statistically and practically significant.
It is Applicant’s burden to establish the difference is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
The data shows that the inventive device provides longer lifetime (LT80), but lower efficiency (EQE). The device HTM5 has larger LT80 value (150 h) than that of the comparative device HTMV2 (120 h); however, HTM5 has lower EQE (7.5%) than that of the comparative device HTMV2 (7.9%). Similarly, the device HTM6 has larger LT80 value (115 h) than that of the comparative device HTMV3 (90 h); however, HTM6 has lower EQE (7.2%) than that of the comparative device HTMV2 (7.5%). It is unclear whether the larger LT80 value is practically significant because the inventive device provides lower efficiency than the comparative device comprising the prior art material (HTMV2 and HTMV3).
Furthermore, Applicant does not provide any statistical analysis of the LT80 and EQE values of Table 2. It is not provided whether the presented values were obtained from a single measurement or an average of multiple measurements. It is not provided what the error range of the measurements. It is unclear whether the LT80 values are both practically and statistically significant.
In addition, while the inventive devices provide higher LT80@60mA/cm2 value than the corresponding comparative device, it is not clear how the LT80@60mA/cm2 value represents the actual device lifetime. The specification recites “LT80@60mA/cm2 is the lifetime until the OLED has dropped from its initial luminance of i.e. 5000cd/m2 to 80% of the initial intensity, i.e. 4000cd/m2 without using any acceleration factor.” (lines 21-25 of page 115). However, it is unclear whether the data can be a factual evidence to prove that the inventive device actually has longer lifetime than the comparative device. 
Furthermore, it is unclear why the LT80 was measured at 60 mA/cm2, while the EQE was measured at 10 mA/cm2. It appears that LT80 was obtained at much harsher operation condition than the condition where the EQE was obtained. Such a harsh operational condition (i.e. 6 times higher current) may accelerate damage on the organic films of the test device. It is unclear whether the LT80 measurements at such a high current condition is practical.
Second, Applicant shows data to support unexpected result arguments, wherein the data compare two devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 19-21, 23, 28, 30-33, 37, and 40) do not claim a device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
Third, it is unclear whether the unexpected result of large LT80 value stems from the difference of the hole transport layer compounds or other factors including difference of device structures and/or materials.
In the data, each example device comprises the claimed compound in the electron blocking layer with the layer thickness of 10 nm. Furthermore, in the tested device, the HTL made of the claimed compound is sandwiched between the specific HTL material layer (HIM) and specific EML material layer (H1:SEB(5%)) directly contacting the HTL layer. 
None of the instant claims appear to require such specific device structure and specific HTL layer and EML layer materials. The test was conducted in a single particular device structure, while the device claims 34-36 do not require such a specific device structure including which layers are directly contacting to the test material layer (i.e. the material, concentration, thickness of HTL and EML layers). The structure of the organic light-emitting device required in the instant claims 34-36 is quite generic and has a broad scope. It is unclear that similar results would be expected with the claimed compound used in any other generic electroluminescence device including generic device structure with generic EL materials.
For at least these reasons, the argument is not found to be persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23, 28, 30-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro).
Regarding claims 19-21, 23, 28, 30-32, 37, and 40, Montenegro discloses a compound (formula (1) on page 2) having the following structure.

    PNG
    media_image4.png
    299
    683
    media_image4.png
    Greyscale
,
wherein ArS can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms; Ar1 can be dibenzofuran, which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H; R5 can be H or an aromatic or heteroaromatic ring system having 6 to 60 C atoms; i, m, n, p, and r can be 0; q can be 0 or 1; s can be 0, 1, 2, 3, or 4, where q + s <=4.
Montenegro further discloses a C-N coupling reaction (general method on page 93; and process “3y” on page 99) between 1-, 3- or 4-halogenated spirobifluorene (4-bromo spirobifluorene) and a diarylamine (the reactant of “1290039-85-8”).
Montenegro further discloses a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4).
Montenegro further discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
Montenegro further discloses compounds of Montenegro can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro exemplifies the compounds having the following structures (Compound 3y on page 99).

    PNG
    media_image5.png
    338
    413
    media_image5.png
    Greyscale


The Ar2 group of the Compound 3y of Montenegro (dibenzofuran as marked in the figure above) does not read on the limitation of Applicant’s formula (Ar2-10) as required in claim 19.
The only difference between the Ar2 group of the Compound 3y of Montenegro and Applicant’s formula (Ar2-10) is that the Compound 3y does not have a benzene ring para-substituted to the dibenzofuran group.
However, Montenegro does teach that the Ar2 group can be a dibenzofuran group which can be further substituted by R5 (page 3, lines 6-8), wherein R5 can be an aromatic ring system having 6 to 60 C atoms (page 4, lines 10-11).
Montenegro exemplifies benzene as the aromatic ring system having 6 to 60 C atoms (page 5, lines 12-13 and lines 25-27). Some example compounds including at least one benzene substituent at various positions of the compounds of Montenegro are displayed below (some examples on pages 36-51).

    PNG
    media_image1.png
    416
    662
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 3y of Montenegro by substituting the hydrogen atom substituted to the dibenzofuran group of Compound 3y with benzene, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, hydrogen and the aromatic ring systems having 6 to 60 C atoms are alternative substituent groups at the position R5 of formula (1) of Montenegro (the 1st paragraph of page 4). The substitution of hydrogen with an aromatic ring systems having 6 to 60 C atoms (i.e. benzene) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Benzene is one of the exemplified aromatic ring systems having 6 to 60 C atoms (lines 12-13 and 25-27 of page 5). The choice of benzene as R5 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). There are total 7 substitutable positions for the R5 group in the dibenzofuran group, as shown in the figure below.

    PNG
    media_image6.png
    165
    328
    media_image6.png
    Greyscale

The choice of the substitution position 5 (i.e. para substitution position) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image7.png
    396
    564
    media_image7.png
    Greyscale

The Modified compound of Montenegro has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-10); a is 1; b, c, d, e, f, and g are each 0; V and T are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; E1 is O; R, R1 are H; and i, m, n, s, p, r, q are each 0, meeting all the limitations of claims 19-21, 23, 28, 30-31, 37, and 40.
The modification of Compound 3y of Montenegro to the Modified compound of Montenegro in the process of Montenegro (process “3y” on page 99) provides a Modified process for the preparation of the Modified compound of Montenegro, which comprises introducing a diarylamino group by a C-N coupling reaction between a 1-, 3- or 4-halogenated spirobifluorene (4-bromospirobifluorene) and diarylamine (biphenyl- and phenyldibenzofuran-substituted amine groups), meeting all the limitations of claim 32.
Regarding claim 33, the Modified compound of Montenegro reads on all the features in claim 19 as outlined above.
Montenegro teaches a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4) for solution deposition of thin films (formulation for “spin coating or printing processes” page 86, lines30-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Montenegro by using the Modified compound of Montenegro as the compound of the formulation for solution deposition of thin films, based on the teaching of Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and compositions to make a formulation for solution deposition of thin films.
Such a modification provides a formulation comprising the Modified compound of Montenegro and at least one solvent, meeting all the limitations in claims 33. 
Regarding claims 34-36, the Modified compound of Montenegro reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify a specific organic electroluminescent device comprising the Modified compound of Montenegro. 
However, Montenegro does teach the compounds of invention can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Montenegro by using the Modified compound of Montenegro as a hole-transport layer material, based on the teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both Compound 3y and the Modified compound of Montenegro are within the scope of the compounds of Montenegro represented by formula (1). The substitution of the compounds represented by formula (1) with the Modified compound of Montenegro would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising a hole-transport material of the Modified compound of Montenegro being used as hole-transport material in a hole-transport or hole-injection or exciton- blocking or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters, wherein the organic electroluminescent device is equated with an electronic device, meeting all the limitations in claims 34-36. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786